Exhibit 10.3


THIS TAX PROTECTION AGREEMENT (this “Agreement”) is made and effective as of
December 8, 2016 by and among PILLARSTONE CAPITAL REIT, a Maryland real estate
investment trust (the “REIT”), PILLARSTONE CAPITAL REIT OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (the “Partnership”), and WHITESTONE REIT
OPERATING PARTNERSHIP, LP, a Delaware limited partnership (the “Contributor”).
WHEREAS, pursuant to that certain Contribution Agreement, dated as of December
8, 2016 (the “Purchase Agreement”), the Contributor is contributing (the
“Contribution”) its undivided interests in fourteen (14) single-member LLCs (the
“PropCos”) holding the real properties and all improvements thereto specified in
the Purchase Agreement which collectively comprise the “Properties” (as that
term is defined in the Purchase Agreement), to the Partnership in exchange the
Partnership’s assumption of certain qualified indebtedness and OP Units (as such
term is defined in the Purchase Agreement (“Units”));
WHEREAS, it is intended for federal and state income tax purposes that the
Contribution for Units will be treated as a tax-deferred contribution of assets
to the Partnership for Units under Section 721 of the Code (as defined below)
except to the extent that the Partnership assumes a liability in connection with
the Contribution that is not a “qualified liability” as such term is defined in
Treasury Regulations Section 1.707-5(a)(6);
WHEREAS, in consideration for the Contribution, the parties desire to enter into
this Agreement regarding certain tax matters as set forth herein; and
WHEREAS, the REIT and the Partnership desire to evidence their agreement
regarding amounts that may be payable in the event of certain actions being
taken by the Partnership regarding the disposition of the Properties and
regarding certain minimum debt obligations of the Partnership and its
Subsidiaries (as defined below).
NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants and agreements contained herein and in the Purchase
Agreement, the parties hereto hereby agree as follows:
ARTICLE 1.

DEFINITIONS
To the extent not otherwise defined herein, capitalized terms used in this
Agreement have the meanings ascribed to them in the Partnership Agreement (as
defined below).
“Accounting Firm” has the meaning set forth in Section 4.2.
“Agreement” has the meaning set forth in the Preamble.


1

--------------------------------------------------------------------------------




“Applicable Percentage” means, as of a specific date, the relevant percentage
set forth on Schedule 2.1(d).
“Cash Consideration” has the meaning set forth in Section 2.1(a).
“Closing Date” has the meaning set forth in the Purchase Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Contribution” has the meaning set forth in the Recitals.
“Contributor” has the meaning set forth in the Preamble.
“Damage Limitation Amount” means an amount determined with respect to each
Protected Partner equal to the aggregate federal, state, and local income taxes
which would be incurred by the Protected Partner or an Indirect Owner with
respect to the Protected Gain that would be allocable to such Protected Partner
under the Partnership Agreement if each Gain Limitation Property were disposed
of in a taxable transaction during the year in question, multiplied by the
Applicable Percentage.
“Deficit Restoration Obligation” means a written obligation by a Protected
Partner to restore part or all of its deficit capital account in the Partnership
upon the occurrence of certain events (which written obligation may provide for
an indemnity in favor of the REIT as general partner of the Partnership).
“Final Determination” means (i) a decision, judgment, decree or other order by
any court of competent jurisdiction, which decision, judgment, decree or other
order has become final after all allowable appeals by either party to the action
have been exhausted or after the time for filing such appeals has expired, (ii)
a binding settlement agreement entered into in connection with an administrative
or judicial proceeding, (iii) the expiration of the time for instituting a claim
for refund, or if such a claim was filed, the expiration of the time for
instituting suit with respect thereto, or (iv) the expiration of the time for
instituting suit with respect to a claimed deficiency.
“Gain Limitation Property” means (i) each Property; (ii) any direct or indirect
interest owned by the Partnership in any entity that owns an interest in a Gain
Limitation Property including a PropCo, if the disposition of that interest
would result in the recognition of Protected Gain by a Protected Partner (each,
as defined below); and (iii) any other property that the Partnership directly or
indirectly receives that is in whole or in part a “substituted basis property”
as defined in Section 7701(a)(42) of the Code with respect to a Gain Limitation
Property. For the avoidance of doubt, if any Gain Limitation Property is
transferred to another entity in a transaction in which gain or loss is not
recognized in full, and if the acquiring entity’s disposition of such Gain
Limitation Property would cause the Protected Partners to recognize gain or loss
as a result thereof, such Gain Limitation Property (including any interest in
such entity acquired directly or indirectly by the Partnership in


2

--------------------------------------------------------------------------------




connection therewith) shall still be subject to this Agreement unless, in the
event of a merger or other amalgamation of the Partnership, the transferee has a
net worth not less than that of the Partnership and the transferee assumes the
Partnership’s obligations under this Agreement.
“Guarantee” has the meaning set forth in Section 3.1(b).
“Guaranteed Amount” means the aggregate amount of each Guaranteed Debt (as
defined below) that is guaranteed at any time by Partner Guarantors.
“Guaranteed Debt” means any loans incurred (or assumed) by the Partnership or
any of its subsidiaries that are guaranteed by Partner Guarantors at any time
after the Closing Date pursuant to Article 3 hereof.
“Indirect Owner” means, in the case of a Protected Partner that is an entity
that is classified as a partnership, disregarded entity or subchapter S
corporation for federal income tax purposes, any person owning an equity
interest in such Protected Partner, and in the case of any Indirect Owner that
itself is an entity that is classified as a partnership, disregarded entity or
subchapter S corporation for federal income tax purposes, any person owning an
equity interest in such entity. For the avoidance of doubt Whitestone REIT shall
be deemed an Indirect Owner with respect to Contributor but no shareholder of
Whitestone REIT shall be deemed an Indirect Owner.
“Minimum Liability Amount” means, for each Protected Partner, the amount set
forth next to such Protected Partner’s name on Schedule 2.1(a) hereto, of which
an aggregate of $-0- will be guaranteed by the Partner Guarantors pursuant to
Section 3.1(b) immediately after the Closing Date.
“New 752 Regulations” has the meaning set forth in Section 3.5.
“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Section 1.752-1(a)(2).
“Partner Guarantors” means those Protected Partners who have guaranteed any
portion of the Guaranteed Debt.
“Partnership” has the meaning set forth in the Preamble.
“Partnership Agreement” means the Agreement of Limited Partnership of the
Partnership, dated as of December 8, 2016, as may be amended in accordance with
the terms thereof.
“Partnership Interest Consideration” has the meaning set forth in Section
2.1(a).
“Protected Gain” shall mean, regardless of how actually recognized, the gain
that would be allocable to and recognized by a Protected Partner for federal
income tax purposes under Section 704(c) of the Code, in the event of the sale
of a Gain Limitation Property in a fully taxable transaction. The initial amount
of Protected Gain with respect to each Protected Partner shall be determined as


3

--------------------------------------------------------------------------------




if the Partnership sold each Gain Limitation Property in a fully taxable
transaction on the Closing Date for consideration equal to the Section 704(c)
Value (as defined below) of such Gain Limitation Property on the Closing Date,
and is set forth on Schedule 2.1(b) hereto. For purposes of calculating the
amount of Section 704(c) gain that is allocated to a Protected Partner, any
“reverse Section 704(c) gain” allocated to such Partner pursuant to Treasury
Regulations Section 1.704-3(a)(6) shall not be taken into account unless, as a
result of adjustments to the Carrying Value (as defined in the Partnership
Agreement) of any Protected Property, all or a portion of the gain recognized by
the Partnership that would have been Section 704(c) gain without regard to such
adjustments becomes or is treated as “reverse Section 704(c) gain” or Section
704(b) gain under Section 704 of the Code, then such gain shall continue to be
treated as Section 704(c) gain. Gain that would be allocated to a Protected
Partner upon a sale of a Gain Limitation Property that is “book gain” (for
example, any gain attributable to appreciation in the actual value of the Gain
Limitation Property following the Closing Date or any gain resulting from
reductions in the “book value” of the Gain Limitation Property following the
Closing Date) shall not be considered Protected Gain. As used in this
definition, “book gain” is any gain that would not be required under Section
704(c) of the Code and the applicable regulations (including the regulations
referenced under Section 704(b) of the Code in connection with revaluations of
the assets of the Partners) to be specially allocated to the Protected Partners
for federal income tax purposes but rather would be allocated to all partners in
the Partnership, including the REIT, solely in accordance with their respective
economic interests in the Partnership.
“Protected Partner” means those persons set forth as Protected Partners on
Schedule 2.1(a) and any person who (i) acquires Units from a Protected Partner
in a transaction in which gain or loss is not recognized in whole or in part and
in which such transferee’s adjusted basis for federal income tax purposes is
determined in whole or in part by reference to the adjusted basis of the
Protected Partner in such Units, (ii) has notified the Partnership of its status
as a Protected Partner and (iii) provides all documentation reasonably requested
by the Partnership to verify such status, but excludes any person that ceases to
be a Protected Partner pursuant to this Agreement.
“Purchase Agreement” has the meaning set forth in the Recitals.
“Section 704(c) Value” means the fair market value of any Gain Limitation
Property as of the Closing Date, as determined by the Partnership and as set
forth next to each Gain Limitation Property on Schedule 2.1(c) hereto.
“Subsidiary” means any entity in which the Partnership owns a direct or indirect
interest that owns a Gain Limitation Property on the Closing Date or that
thereafter is a successor to the Partnership’s direct or indirect interests in a
Gain Limitation Property.
“Successor Partnership” has the meaning set forth in Section 2.1(b).


4

--------------------------------------------------------------------------------




“Tax Protection Period” means the period commencing on the Closing Date and
ending at 12:01 AM on the fifth (5th) anniversary of the Closing Date; provided,
however, that the Tax Protection Period shall terminate at such earlier time as
the Contributor (or one or more successor Protected Partners) has, individually
or in the aggregate, redeemed, sold, transferred, or otherwise disposed of 50%
or more of the Units issued by the Partnership on the Closing Date (after
adjustment for any Unit combinations or splits effected by the Partnership),
directly or indirectly, in one or more taxable transactions.
“Units” has the meaning set forth in the Recitals.
“Whitestone REIT” means Whitestone REIT, a Maryland real estate investment
trust.
ARTICLE 2.

RESTRICTIONS ON DISPOSITIONS OF GAIN LIMITATION PROPERTIES
2.1.    Restrictions on Disposition of Gain Limitation Properties.
(a)    The REIT and the Partnership agree for the benefit of each Protected
Partner, that in the event that the Partnership directly or indirectly sells,
exchanges, transfers, or otherwise disposes of a Gain Limitation Property or any
interest therein during the Tax Protection Period, unless such disposition is
involuntary (including, but not limited to, pursuant to a foreclosure,
condemnation, taking or involuntary bankruptcy), in a transaction that would
cause any Protected Partner to recognize any Protected Gain, the provisions of
Article 4 shall apply and the Partnership shall make the payments to the
Protected Partners provided for in Article 4. Without limiting the foregoing,
the term “sale, exchange, transfer or disposition” by the Partnership shall be
deemed to include, and the rights of the Protected Partners with respect thereto
under Article 4 shall extend to:
(i)    any direct or indirect disposition by any direct or indirect Subsidiary
of any Gain Limitation Property or any interest therein;
(ii)    any direct or indirect disposition by the Partnership of any Gain
Limitation Property (or any direct or indirect interest therein) that is subject
to Section 704(c)(1)(B) of the Code and the Treasury Regulations thereunder; and
(iii)    any distribution by the Partnership to a Protected Partner that is
subject to Section 737 of the Code and the Treasury Regulations thereunder.
Notwithstanding the foregoing, this Section 2.1 shall not apply to (i) any
disposition by a Protected Partner of Units if such disposition is necessary to
ensure the qualification of the REIT as a real estate investment trust, (ii) any
voluntary disposition by a Protected Partner of Units in connection with a
merger or consolidation of the Partnership pursuant to which (1) the Protected


5

--------------------------------------------------------------------------------




Partner is offered as consideration for the Units either cash or property
treated as cash pursuant to Section 731 of the Code (“Cash Consideration”) or
partnership interests and the receipt of such partnership interests would not
result in the recognition of gain for federal income tax purposes by the
Protected Partner (“Partnership Interest Consideration”); (2) the Protected
Partner has the right to elect to receive solely Partnership Interest
Consideration in exchange for his, her or its Units, and the continuing
partnership has agreed in writing to assume the obligations of the Partnership
under this Agreement; (3) no Protected Gain is recognized by the Partnership as
a result of any partner of the Partnership receiving Cash Consideration; and (4)
the Protected Partner elects or is deemed to elect to receive solely Cash
Consideration, or (iii) any disposition by a Protected Partner of Units in
connection with the repurchase of Units by the Partnership upon a change of
control in accordance with the Purchase Agreement.
(b)    Notwithstanding the restriction set forth in this Section 2.1, the
Partnership and any Subsidiary may dispose of any Gain Limitation Property (or
any interest therein) if such disposition qualifies as a “like-kind exchange”
under Section 1031 of the Code, or an involuntary conversion under Section 1033
of the Code, or other transaction (including, but not limited to, a contribution
of property to any entity that qualifies for the non-recognition of gain under
Section 721 or Section 351 of the Code, or a merger or consolidation of the
Partnership with or into another entity that qualifies for taxation as a
“partnership” for federal income tax purposes (a “Successor Partnership”)) that,
as to each of the foregoing, does not result in the recognition of any taxable
income or gain to any Protected Partner with respect to any of the Units;
provided, however, that in the case of a “like-kind exchange” under Section 1031
of the Code, if such exchange is with a “related party” within the meaning of
Section 1031(f)(3) of the Code, any direct or indirect disposition by such
related party of the Gain Limitation Property or any other transaction prior to
the expiration of the two (2) year period following such exchange that would
cause Section 1031(f)(1) of the Code to apply with respect to such Gain
Limitation Property (including by reason of the application of Section
1031(f)(4) of the Code) shall be considered a violation of this Section 2.1 by
the Partnership.
2.2.    Adjusted Tax Basis in Gain Limitation Property. Within thirty (30) days
after a written request from the Partnership, each Protected Partner shall
notify the Partnership of its adjusted tax basis and other tax attributes in the
Gain Limitation Property as of the Closing Date. Each Protected Partner shall
cooperate with all reasonable requests for documentation supporting the
calculation of its adjusted tax basis and other tax attributes in the Gain
Limitation Property within thirty (30) days after a written request from the
Partnership. If a Protected Partner fails to satisfy its obligation under the
first two sentences of this Section 2.2 the Partnership shall provide written
notice to such Protected Partner that notes such failure and provides an
additional thirty (30) day period to provide such information. If the Protected
Partner fails to provide the requested information after that additional cure
period, the Partnership and the REIT shall not be required to


6

--------------------------------------------------------------------------------




comply with or otherwise satisfy the other provisions of this Agreement
(including, without limitation, Articles 2, 3, and 4).
ARTICLE 3.

ALLOCATION OF LIABILITIES; GUARANTEE AND DEFICIT RESTORATION OBLIGATION
OPPORTUNITY; NOTIFICATION OF REDUCTION OF LIABILITIES; COOPERATION REGARDING
ADDITIONAL ALLOCATION OF LIABILITIES
3.1.    Minimum Liability Allocation.
(a)    Immediately upon the completion of, in connection with, and as part of
the Contribution, pursuant to Treasury Regulations Sections 1.752-3(a)(2) and
(3), the Partnership will cause the amount of Partnership liabilities allocated
to each Protected Partner for purposes of Section 752 of the Code to be not less
than such Protected Partner’s Minimum Liability Amount, and will cause the
amount of Partnership liabilities with respect to which such Protected Partner
will be considered to be “at risk” for purposes of Section 465 of the Code to be
not less than such Protected Partner’s Minimum Liability Amount. In the event of
any recognition of Protected Gain by a Protected Partner at the time of the
Contribution as a result of an insufficient allocation of Partnership
liabilities pursuant to this Section 3.1(a), the same shall be considered to be
a breach of this Article 3 as provided in Section 4.1 of this Agreement, the
provisions of Article 4 shall apply and the Partnership shall make the payments
to the Protected Partners provided for in Article 4.
(b)    During the Tax Protection Period, the Partnership will offer to each
Protected Partner the opportunity, at the Protected Partner’s election, either
(i) to enter into a guarantee of all or part of certain liabilities of the
Partnership (a “Guarantee”) or (ii) to enter into a Deficit Restoration
Obligation, in such amount or amounts so as to cause a special allocation of
Partnership liabilities to such Protected Partner for purposes of Section 752 of
the Code such that the Protected Partner’s allocable share of Partnership
liabilities equals such Protected Partner’s Minimum Liability Amount and to
cause a special allocation of Partnership liabilities for purposes of Section
465 of the Code that increases the Protected Partner’s “at risk” amount such
that the Protected Partner’s “at-risk” amount equals such Protected Partner’s
Minimum Liability Amount;. To be described in this Section 3.1(b) any Guarantee
must also meet the following requirements: (A) the executed guarantee must be
delivered to the lender; (B) the execution of the guarantee by the Partner
Guarantors must be acknowledged by the lender; (C) the guarantee otherwise must
be enforceable under the laws of the state governing the loan and in which the
property securing the loan is located or in which the lender has a significant
place of business (with any bona fide branch or office of the lender through
which the loan is made, negotiated, or administered being deemed a “significant
place of business” for the purposes hereof); and (D) as to each Partner
Guarantor that is executing a guarantee pursuant to this Agreement, there must
be no other Person that would be considered to “bear the economic risk of loss,”
within the meaning of Treasury Regulation Section 1.752-2, or would be
considered


7

--------------------------------------------------------------------------------




to be “at risk” for purposes of Section 465(b) with respect to that portion of
such debt for which such Partner Guarantor is being made liable for purposes of
satisfying the Partnership’s obligations to such Partner Guarantor under this
Article 3. For the avoidance of doubt, if the Partnership (i) satisfies its
obligations to make available a Guarantee or a Deficit Restoration Obligation
under this Section 3.1(b) pursuant to the terms of this Section 3.1(b) and
either the Protected Partner elects not to enter into a Guarantee or Deficit
Restoration Obligation or (ii) there is a Final Determination that any
Contribution or portion thereof should be treated for federal income tax
purposes as a taxable exchange rather than a tax-deferred transaction that is
not attributable to the Partnership allocating insufficient Partnership
liabilities to the Protected Partner as of the date of the Contribution in
violation of this Article 3, then the Partnership shall have no liability for
monetary damages for any taxes recognized by the Protected Partner as a result
of such election or Final Determination. In order to minimize the need for
Protected Partners to enter into such Guarantees or Deficit Restoration
Obligations, unless there has been a Section 752 Change in Law or other change
in law relating to the allocation of “excess non-recourse liabilities” pursuant
to Section 752 of the Code or Treasury Regulations thereunder that prevents it
from doing so, the Partnership will use the additional method under Treasury
Regulations Section 1.752-3(a)(3) to allocate Nonrecourse Liabilities considered
secured by a Gain Limitation Property to the Protected Partners to the extent
that the “built-in gain” with respect to those properties exceeds the amount of
the Nonrecourse Liabilities considered secured by such Gain Limitation Property
allocated to the Protected Partners under Treasury Regulations Section
1.752-3(a)(2).
(c)    Following the Tax Protection Period, the Partnership, at its option and
in its sole discretion, may continue to make available the Guarantee and/or
Deficit Restoration Obligation opportunities provided for in Section 3.1(b)
above, provided that Partnership shall be under no obligation to do so.
3.2.    Notification Requirement. During the Tax Protection Period, the
Partnership shall provide prior written notice to a Protected Partner if the
Partnership intends to repay, retire, refinance or otherwise reduce (other than
due to scheduled amortization) the amount of liabilities with respect to a Gain
Limitation Property in a manner that would cause a Protected Partner to
recognize gain for federal income tax purposes as a result of a decrease of the
Protected Partner’s share of Partnership liabilities below the Minimum Liability
Amount (determined as of the Closing Date).
3.3.    Additional Allocation of Liabilities.
(a)    If the Partnership provides notice to a Protected Partner pursuant to
Section 3.2, the Partnership shall cooperate with the Protected Partner to
arrange an additional allocation of liabilities of the Partnership to the
Protected Partner in such amount or amounts so as to increase the amount of
Partnership liabilities allocated to such Protected Partner for purposes of
Section 752 of the Code by an amount necessary to prevent the Protected Partner
from recognizing gain for federal income tax purposes up to the Minimum
Liability Amount (determined as of the Closing


8

--------------------------------------------------------------------------------




Date) as a result of the intended repayment, retirement, refinancing or other
reduction (other than scheduled amortization) in the amount of liabilities with
respect to a Gain Limitation Property, including, without limitation, offering
to the Protected Partner the opportunity to either (i) enter into additional
Guarantees) or (ii) enter into additional Deficit Restoration Obligations, in
either case to the extent of the amount of the Minimum Liability Amount
(determined as of the Closing Date). For the avoidance of doubt, in order to
minimize the need to make additional special allocations of liabilities of the
Partnership pursuant to the preceding sentence, the Partnership will use the
additional method under Treasury Regulations Section 1.752-3(a)(3) (unless
otherwise required by a Section 752 Change in Law or other change in law
relating to the allocation of “excess non-recourse liabilities” pursuant to
Section 752 of the Code or Treasury Regulations thereunder) to allocate
Nonrecourse Liabilities considered secured by a Gain Limitation Property to the
Protected Partner to the extent that the “built-in gain” with respect to those
properties exceeds the amount of the Nonrecourse Liabilities considered secured
by such Gain Limitation Property and allocated to the Protected Partner under
Treasury Regulations Section 1.752-3(a)(2) (unless otherwise required by a
Section 752 Change in Law or other change in law relating to the allocation of
“excess non-recourse liabilities” pursuant to Section 752 of the Code or
Treasury Regulations thereunder).
(b)    For the avoidance of doubt, if the Partnership (i) satisfies its
obligations to make available a Guarantee or a Deficit Restoration Obligation
under this Section 3.3 pursuant to the terms of this Section 3.3 and either the
Protected Partner elects not to enter into a Guarantee or Deficit Restoration
Obligation or (ii) there is a Final Determination that any Contribution or
portion thereof should be treated for federal income tax purposes as a taxable
exchange rather than a tax-deferred transaction that is not attributable to the
Partnership allocating insufficient Partnership liabilities to the Protected
Partner as of the date of the Contribution in violation of this Article 3, then
the Partnership shall have no liability for monetary damages for any taxes
recognized by the Protected Partner as a result of such election or Final
Determination. In addition, the Partnership shall not be obligated to change the
nature of debt that is otherwise recourse to a Partner other than a Protected
Partner to allow a Protected Partner to enter into a Deficit Restoration
Obligation for purposes of satisfying its obligations under this Article 3.
3.4.    Deficit Restoration Obligation. If a Protected Partner agrees to a
Deficit Restoration Obligation and there is sufficient indebtedness at the time
the Protected Partner enters into the Deficit Restoration Obligation, the
Partnership will maintain an amount of indebtedness of the Partnership that is
considered “recourse” indebtedness (taking into account all of the facts and
circumstances related to the indebtedness, the Partnership and the general
partner) equal to or greater than the sum of the amounts subject to a Deficit
Restoration Obligation of all Protected Partners and other partners in the
Partnership. The Deficit Restoration Obligation shall be conclusively presumed
to cause each Protected Partner to be allocated an amount of liabilities equal
to the Deficit Restoration Obligation amount of such Protected Partner for
purposes of Sections 465 and 752 of the Code, provided that (1) the Partnership
maintains an amount of debt that is considered “recourse”


9

--------------------------------------------------------------------------------




indebtedness (determined for purposes of Section 752 of the Code and taking into
account all of the facts and circumstances related to the indebtedness, the
Partnership and the general partner) equal to the aggregate Deficit Restoration
Obligation amounts of all partners of the Partnership and (2) all other terms
and conditions of the Partnership Agreement with respect to such Deficit
Restoration Obligation are met.
3.5.    Change in Law. The Protected Partners acknowledge that the U.S.
Department of Treasury has recently issued temporary and final Treasury
Regulations (81 F.R. 692825 (Oct. 5, 2016)) addressing the allocation of
partnership liabilities under Section 752 of the Code (the “New 752
Regulations”). Pursuant to the New 752 Regulations, a Protected Partner may not
be allocated Partnership liabilities solely as a result of entering into a
bottom dollar guarantee. In the event that the Protected Partner determines that
a Guarantee will not be effective due to the New 752 Regulations, or any other
changes in law occur which modify the requirements for a guarantee to be
effective, in causing special allocations of partnership liabilities to
Protected Partners for purposes of Section 752 of the Code and/or Section 465 of
the Code (a “Section 752 Change in Law”), the Partnership will use its
commercially reasonable efforts to work with the Protected Partner to have any
Guarantee revised or amended in a manner that will permit such Protected Partner
to be allocated such Protected Partner’s Minimum Liability Amount with respect
to the Guaranteed Debt, or, in the event the Partnership has sufficient recourse
debt outstanding, such Protected Partner, at its option, shall be offered the
opportunity to enter into a Deficit Restoration Obligation in an amount equal to
such Guaranteed Amount so that, assuming such Deficit Restoration Obligation is
effective under applicable law, the amount of Partnership liabilities allocated
to such Protected Partner shall not decrease as a result of a Section 752 Change
in Law. Furthermore, if, due to a change in law, a Protected Partner reasonably
believes such Protected Partner may no longer continue to be allocated
Partnership liabilities equal to such Protected Partner’s Deficit Restoration
Obligation Amount, such Protected Partner may request a modification of the
terms of such Deficit Restoration Obligation and the Partnership will use
commercially reasonable efforts to modify such Deficit Restoration Obligation in
a manner that will permit such Protected Partner to be allocated Partnership
liabilities in an amount equal to such Protected Partner’s Deficit Restoration
Obligation. For the avoidance of doubt, the Partnership shall have no liability
to a Protected Partner hereunder by virtue of any Guarantee failing to provide
the Protected Partner with a sufficient allocation of Partnership liabilities.
Furthermore, if there is any Section 752 Change in Law or other change in law,
the Partnership shall have no liability to a Protected Partner hereunder by
virtue of a Guarantee or Deficit Restoration Obligation failing, in itself and
as a result of such change, to provide the Protected Partner an allocation of
Partnership liabilities, provided that prior to such change in law the
Partnership had complied in full with the provisions of this Article 3.
ARTICLE 4.

REMEDIES FOR BREACH


10

--------------------------------------------------------------------------------




4.1.    Monetary Damages. In the event that the Partnership or a Subsidiary
engages in a transaction described in Section 2.1, or breaches its obligations
set forth in Article 2 or Article 3, with respect to a Protected Partner that
results in the recognition of Protected Gain or other tax liability due to the
Partnership’s failure to allocate Partnership liabilities to such Protected
Partner up to such Protected Partner’s Minimum Liability Amount in violation of
Article 3, the Protected Partner’s sole remedy shall be to receive from the
Partnership, and the Partnership shall pay to such Protected Partner as damages,
an amount equal to:
(a)    in the case of a transaction described in Section 2.1 or a violation of
Article 2, the aggregate federal, state, and local income taxes incurred by the
Protected Partner or an Indirect Owner with respect to the Protected Gain that
is allocable to such Protected Partner under the Partnership Agreement as a
result of the disposition of Gain Limitation Property; provided, however, that
the Partnership or a Subsidiary will only have an obligation to the extent that
the 704(c) Value of the Properties disposed of in all transactions following the
Contribution Date exceeds the Applicable Percentage at such time of the 704(c)
Value of all Properties contributed, in which case the amount of income taxes
incurred that shall be treated as damages shall be equal to the positive amount
of (i) the aggregate federal, state, and local income taxes incurred by the
Protected Partner or an Indirect Owner with respect to the Protected Gain that
is allocable to such Protected Partner under the Partnership Agreement as a
result of the disposition of Gain Limitation Property during the current fiscal
year, minus (ii) the greater of (A)(I) the Damage Limitation Amount determined
for the current fiscal year, minus (II) the net amount of the aggregate federal,
state, and local income taxes incurred by the Protected Partner or an Indirect
Owner with respect to Protected Gain allocated to such Protected Partner under
the Partnership Agreement as a result of the disposition of Gain Limitation
Property during any prior fiscal year, less the aggregate damages paid by the
Partnership for each such prior fiscal year pursuant to this Section 4.1(a), in
each case described in this clause (II) as adjusted by any change in ownership
percentage of such Protected Partner in the Partnership from such prior fiscal
year as compared to the current fiscal year, and (B) zero; and
(b)    in the case of a violation of Article 3, the aggregate federal, state and
local income taxes incurred by the Protected Partner or an Indirect Owner as a
result of the income or gain allocated to, or otherwise recognized by, such
Protected Partner with respect to its Units solely due to such breach multiplied
by (i) 100% minus (ii) the Applicable Percentage.
For the avoidance of doubt, so long as (i) the Partnership complies with Section
3.1, provides the opportunities referenced in Section 3.3, complies with Section
3.4 if applicable, and complies with the notification requirement of Section 3.2
or (ii) there is a Final Determination that any Contribution or portion thereof
should be treated for federal income tax purposes as a taxable exchange rather
than a tax-deferred transaction as long as such Final Determination is not
attributable to the Partnership not allocating sufficient Partnership
liabilities to the Protected Partner as of the date of the Contribution in
violation of Article 3, the Partnership shall have no liability pursuant to


11

--------------------------------------------------------------------------------




this Section 4.1 in the event it is determined that a Protected Partner has not
been specially allocated for purposes of Section 752 of the Code an amount of
Partnership liabilities equal to such Protected Partner’s Minimum Liability
Amount or is not treated as receiving a special allocation of Partnership
liabilities for purposes of Section 465 of the Code that increases such
Protected Partner’s “at risk” amount by an amount equal to such Protected
Partner’s Minimum Liability Amount. Furthermore, the Partnership shall have no
liability pursuant to this Section 4.1 if the Partnership merges into another
entity treated as a partnership for federal income tax purposes or the Protected
Partner accepts an offer to exchange its Units for equity interests in another
entity treated as a partnership for federal income tax purposes so long as, in
either case, such successor entity has a net worth at least equal to that of the
Partnership and assumes the Partnership’s obligations pursuant to this
Agreement.
For purposes of computing the amount of federal, state, and local income taxes
required to be paid by a Protected Partner (or Indirect Owner), (i) any
deduction for state income taxes payable as a result thereof allowed in
computing federal income taxes shall be taken into account, (ii) all dividends
paid deductions allowed in computing federal income taxes shall be taken into
account other than any portion of a dividends paid deduction of Whitestone REIT
due to a special distribution declared by Whitestone REIT solely as a result of
a violation of Article 2 or Article 3 by the Partnership or a Subsidiary, and
(iii) a Protected Partner’s (or Indirect Owner’s) tax liability shall be
computed using the highest federal, state and local marginal income tax rates
including the net investment income tax under Section 1411 of the Code that
would be applicable to such Protected Partner’s (or Indirect Owner’s) taxable
income (taking into account the character and type of such income or gain) for
the year with respect to which the taxes must be paid, without regard, except as
otherwise set forth above, to any deductions, losses or credits that may be
available to such Protected Partner (or Indirect Owner) that would reduce or
offset its actual taxable income or actual tax liability if such deductions,
losses or credits could be utilized by the Protected Partner (or Indirect Owner)
to offset other income, gain or taxes of the Protected Partner (or Indirect
Owner), either in the current year, in earlier years, or in later years.
4.2.    Process for Determining Damages. If the Partnership or a Subsidiary has
engaged in a transaction described in Section 2.1 or has breached or violated
any of the covenants set forth in Article 2 or Article 3 (or a Protected Partner
asserts that the Partnership or a Subsidiary has engaged in a transaction
described in Section 2.1 or breached or violated any of the covenants set forth
in Article 2 or Article 3), the Partnership and the Protected Partner (or
Indirect Owner) agree to negotiate in good faith to resolve any disagreements
regarding any such breach or violation and the amount of payments or damages, if
any, payable to such Protected Partner (or Indirect Owner) under Section 4.1. If
any such disagreement cannot be resolved by the Partnership and such Protected
Partner (or Indirect Owner) within sixty (60) calendar days after the receipt of
notice from the Partnership of such transaction or breach and the amount of
income to be recognized by reason thereof (or, if applicable, receipt by the
Partnership of an assertion by a Protected Partner that the


12

--------------------------------------------------------------------------------




Partnership or a Subsidiary has engaged in a transaction described in Section
2.1 or breached or violated any of the covenants set forth in Article 2 or
Article 3), the Partnership and the Protected Partner shall jointly retain a
nationally recognized independent public accounting firm (an “Accounting Firm”)
to act as an arbitrator to resolve as expeditiously as possible all points of
any such disagreement (including, without limitation, whether a transaction
described in Section 2.1, or a breach of any of the covenants set forth in
Article 2 or Article 3, has occurred and, if so, the amount of damages to which
the Protected Partner is entitled as a result thereof, determined as set forth
in Section 4.1). All determinations made by the Accounting Firm with respect to
the occurrence of any transaction described in Section 2.1 or any breach or
violation of any of the covenants set forth in Article 2 or Article 3 and the
amount of damages payable to the Protected Partner under Section 4.1 shall be
final, conclusive and binding on the Partnership and the Protected Partner. The
fees and expenses of any Accounting Firm incurred in connection with any such
determination shall be shared equally by the Partnership and the Protected
Partner, provided that if the amount determined by the Accounting Firm to be
owed by the Partnership to the Protected Partner is more than five percent (5%)
higher than the amount proposed by the Partnership to be owed to such Protected
Partner prior to the submission of the matter to the Accounting Firm, then all
of the fees and expenses of any Accounting Firm incurred in connection with any
such determination shall be paid by the Partnership and, if the amount
determined by the Accounting Firm to be owed by the Partnership to the Protected
Partner is more than five percent (5%) less than the amount proposed by the
Partnership to be owed to such Protected Partner prior to the submission of the
matter to the Accounting Firm, then all of the fees and expenses of any
Accounting Firm incurred in connection with any such determination shall be paid
by the Protected Partner. For the avoidance of doubt, damages shall not include
any interest and penalties resulting from a failure of the Protected Partner (or
an Indirect Owner) to timely and properly file any tax return or to timely pay
any tax (unless such failure resulted from the Protected Partner reporting and
paying its taxes in a manner consistent with the Partnership).
4.3.    Required Notices; Time for Payment. In the event that there has occurred
a transaction described in Section 2.1, or there has been a breach of Article 2
or Article 3, the Partnership shall provide to each affected Protected Partner
notice of the transaction or event giving rise to such breach not later than at
such time as the Partnership provides to the Protected Partners the Internal
Revenue Service Schedule K-1s to the Partnership’s federal income tax return for
the year of such transaction. All payments required to be made under this
Article 4 to any Protected Partner shall be made to such Protected Partner on or
before April 15 of the year following the year in which the gain recognition
event giving rise to such payment took place. In the event of a payment made
after the date required pursuant to this Section 4.3, interest shall accrue on
the aggregate amount required to be paid from such date to the date of actual
payment at a rate equal to the “prime rate” of interest, as published in The
Wall Street Journal (or if no longer published there, as announced by Citibank)
effective as of the date the payment is required to be made.


13

--------------------------------------------------------------------------------




4.4.    Tax Treatment of Damages. The Partnership and the Protected Partners
agree to treat any payment by the Partnership to a Protected Partner under this
Article 4 as an adjustment to the consideration rendered by the Partnership in
exchange for the Contribution of the PropCos, unless otherwise required under
applicable law.
ARTICLE 5.

SECTION 704(C) METHOD AND ALLOCATIONS
Notwithstanding any provision of the Partnership Agreement, the Partnership
shall use the “traditional method” under Treasury Regulations Section 1.704-3(b)
for purposes of making all allocations under Section 704(c) of the Code with
respect to any Gain Limitation Property including, without limitation,
allocations required in connection with the application of the “reverse 704(c)
rules” pursuant to Treasury Regulations Sections 1.704-1(b)(2)(iv)(f)(4) and
1.704-1(b)(4)(i) as a result of revaluations of assets of the Partnership (with
no “curative allocations” to offset the effects of the “ceiling rule,” including
upon any sale of a Gain Limitation Property).
ARTICLE 6.

AMENDMENT OF THIS AGREEMENT; WAIVER OF CERTAIN PROVISIONS
6.1.    Amendment. This Agreement may not be amended, directly or indirectly
(including by reason of a merger between either the Partnership or the REIT and
another entity) except by a written instrument signed by the REIT, the
Partnership, and each of the Protected Partners to be subject to such amendment,
except that the Partnership may amend Schedule 2.1(a) upon a person becoming a
Protected Partner as a result of a transfer of Units.
6.2.    Waiver. Notwithstanding the foregoing, upon written request by the
Partnership, each Protected Partner, in such Protected Partner’s sole
discretion, may waive the payment of any damages that is otherwise payable to
such Protected Partner pursuant to Article 4 hereof. Such a waiver shall be
effective only if obtained in writing from the affected Protected Partner.
ARTICLE 7.

MISCELLANEOUS
7.1.    Additional Actions and Documents. Each of the parties hereto hereby
agrees to provide to the Partnership information regarding tax matters as
reasonably requested by the Partnership in writing, take or cause to be taken
such further actions, to execute, deliver, and file or cause to be executed,
delivered and filed such further documents, and will obtain such consents, as
may be necessary or as may be reasonably requested in order to fully effectuate
the purposes, terms and conditions of this Agreement.


14

--------------------------------------------------------------------------------




7.2.    Assignment. No party hereto shall assign its, his or her rights or
obligations under this Agreement, in whole or in part, except by operation of
law, without the prior written consent of the other parties hereto, and any such
assignment contrary to the terms hereof shall be null and void and of no force
and effect.
7.3.    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Protected Partners and their respective successors
and permitted assigns, whether so expressed or not. This Agreement shall be
binding upon the REIT, the Partnership, and any entity that is a direct or
indirect successor, whether by merger, transfer, spin-off or otherwise, to all
or substantially all of the assets of either the REIT or the Partnership (or any
prior successor thereto as set forth in the preceding portion of this sentence),
provided that none of the foregoing shall result in the release of liability of
the REIT and the Partnership hereunder. The REIT and the Partnership covenant
with and for the benefit of the Protected Partners not to undertake any transfer
of all or substantially all of the assets of either entity (whether by merger,
transfer, spin-off or otherwise) unless the transferee has acknowledged in
writing and agreed in writing to be bound by this Agreement, provided that the
foregoing shall not be deemed to permit any transaction otherwise prohibited by
this Agreement.
7.4.    Modification; Waiver. No failure or delay on the part of any party
hereto in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the parties hereunder are cumulative
and not exclusive of any rights or remedies which they would otherwise have. No
modification or waiver of any provision of this Agreement, nor consent to any
departure by any party therefrom, shall in any event be effective unless the
same shall be in writing, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on any party in any case shall entitle such party to any other or
further notice or demand in similar or other circumstances.
7.5.    Representations and Warranties Regarding Authority; Noncontravention.
Each of the REIT and the Partnership has the requisite power and authority to
enter into this Agreement and to perform its respective obligations hereunder.
The execution and delivery of this Agreement by each of the REIT and the
Partnership and the performance of each of its respective obligations hereunder
have been duly authorized by all necessary trust or partnership (as the case may
be) action on the part of each of the REIT and the Partnership. This Agreement
has been duly executed and delivered by each of the REIT and the Partnership and
constitutes a valid and binding obligation of each of the REIT and the
Partnership, enforceable against each of the REIT and the Partnership in
accordance with its terms, except as such enforcement may be limited by (i)
applicable bankruptcy or insolvency laws (or other laws affecting creditors’
rights generally) or (ii) general principles of


15

--------------------------------------------------------------------------------




equity. The execution and delivery of this Agreement by each of the REIT and the
Partnership do not, and the performance by each of its respective obligations
hereunder will not, conflict with, or result in any violation of (i) the
Partnership Agreement or (ii) any other agreement applicable to the REIT and/or
the Partnership, other than, in the case of clause (ii), any such conflicts or
violations that would not materially adversely affect the performance by the
Partnership and the REIT of their obligations hereunder.
7.6.    Representations and Warranties of the Protected Partners. Each of the
Protected Partners has the requisite corporate or other (as the case may be)
power and authority to enter into this Agreement and to perform its respective
obligations hereunder. The execution and delivery of this Agreement by each of
the Protected Partners and the performance of each of its respective obligations
hereunder have been duly authorized by all necessary trust, partnership, or
other (as the case may be) action on the part of each of the Protected Partners.
This Agreement has been duly executed and delivered by each of the Protected
Partners and constitutes a valid and binding obligation of each of the Protected
Partners.
7.7.    Captions. The Article and Section headings contained in this Agreement
are inserted for convenience of reference only, shall not be deemed to be a part
of this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
7.8.    Notices. All notices and other communications given or made pursuant
hereto shall be in writing, shall be deemed to have been duly given or made as
of the date delivered, mailed or transmitted, and shall be effective upon
receipt, if delivered personally, mailed by registered or certified mail
(postage prepaid, return receipt requested) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
changes of address) or sent by electronic transmission to the facsimile number
specified below:
(i)
if to the Partnership or the REIT, to:

Pillarstone Capital REIT
10011 Valley Forge Drive
Houston, TX 77042
Attention: John Dee
Fax No.: 713-465-8847


(ii)
if to a Protected Partner, to the address on file with the Partnership.

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication which shall be hand delivered,
sent, mailed, faxed in the manner described above, shall be deemed sufficiently
given, served, sent, received or delivered for all purposes at such time as it
is delivered to the addressee (with the return receipt, the delivery receipt, or
(with respect to a


16

--------------------------------------------------------------------------------




facsimile message) the answerback being deemed conclusive, but not exclusive,
evidence of such delivery) or at such time as delivery is refused by the
addressee upon presentation.
7.9.    Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
each of which shall be deemed an original.
7.10.    Governing Law. The interpretation and construction of this Agreement,
and all matters relating thereto, shall be governed by the laws of the State of
Delaware, without regard to the choice of law provisions thereof.
7.11.    Consent to Jurisdiction; Enforceability.
(a)    This Agreement and the duties and obligations of the parties hereunder
shall be enforceable against any of the parties in the courts of the State of
Delaware. For such purpose, each party hereto and the Protected Partners hereby
irrevocably submits to the nonexclusive jurisdiction of such courts and agrees
that all claims in respect of this Agreement may be heard and determined in any
of such courts.
(b)    Each party hereto hereby irrevocably agrees that a final judgment of any
of the courts specified above in any action or proceeding relating to this
Agreement shall be conclusive and may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.
7.12.    Severability. If any part of any provision of this Agreement shall be
invalid or unenforceable in any respect, such part shall be ineffective to the
extent of such invalidity or unenforceability only, without in any way affecting
the remaining parts of such provision or the remaining provisions of this
Agreement.
7.13.    Costs of Disputes. Except as otherwise expressly set forth in this
Agreement, the nonprevailing party in any dispute arising hereunder shall bear
and pay the costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by the prevailing party or parties in
connection with resolving such dispute.
7.14.    Enforcement by Protected Partners. The Protected Partners are the
beneficiaries of this Agreement and shall be able to enforce this Agreement as
if they were parties to this Agreement.
7.15.    Condition Precedent. The closing of the transactions contemplated by
the Purchase Agreement is a condition precedent to the obligations set forth in
Article 2 to Article 5, inclusive.
[Signatures on following pages]


17

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the REIT, the Partnership and the Contributor have caused
this Agreement to be signed by their respective officers, general partners, or
delegates thereunto duly authorized all as of the date first written above.
REIT:
PILLARSTONE CAPITAL REIT,
a Maryland real estate investment trust




By: /s/ John J. Dee
John J. Dee
Chief Financial Officer


PARTNERSHIP:


PILLARSTONE CAPITAL REIT OPERATING PARTNERSHIP, LP
a Delaware limited partnership


By:
PILLARSTONE CAPITAL REIT,
a Maryland real estate investment trust,
its General Partner





By: /s/ John J. Dee
John J. Dee
Chief Financial Officer


18

--------------------------------------------------------------------------------




[Signatures continued on following page]




CONTRIBUTORS:


WHITESTONE REIT OPERATING PARTNERSHIP, L.P.
a Delaware limited partnership


By:
WHITESTONE REIT,
a Maryland real estate investment trust,
its General Partner





By: /s/ David K. Holeman
David K. Holeman
Chief Financial Officer






19

--------------------------------------------------------------------------------





Schedule 2.1(a)
to Tax Protection Agreement
Protected Partners and their Respective Minimum Liability Amounts


Protected Partner
Minimum Liability Amount
Whitestone REIT Operating Partnership, L.P.


$26,608,923


Total:


$26,608,923

















20

--------------------------------------------------------------------------------





Schedule 2.1(b)
to Tax Protection Agreement


Estimated Initial Protected Gain for the Gain Limitation Property


Gain Limitation Property
Initial Protected Gain
9101 LBJ
Uptown
CPNW
CP West
CP Woodland
CP Woodland Land
Dairy Ashford
Holly Hall
Holly Knight
I-10
Main Park
Plaza Park
Westbelt
Westgate
$884,033
 $9,453,114
$3,446,410
 $9,184,089
 $3,127,268
 $19,097
$ 946,139
 $4,203,922
 $1,597,248
 $3,211,004
 $1,881,704
 $1,812,721
 $1,678,507
 $2,789,834





 


21

--------------------------------------------------------------------------------





Schedule 2.1(c)
to Tax Protection Agreement


Section 704(c) Value
Gain Limitation Property
Section 704(c) Value
9101 LBJ
Uptown
CPNW
CP West
CP Woodland
CP Woodland Land
Dairy Ashford
Holly Hall
Holly Knight
I-10
Main Park
Plaza Park
Westbelt
Westgate
$5,794,234
$23,369,500
 $5,486,482
 $13,640,000
 $6,029,630
 $2,617,771
 $1,251,852
 $4,600,000
 $1,790,099
 $3,844,444
 $3,140,741
 $3,203,704
 $2,666,667
 $3,659,259







22

--------------------------------------------------------------------------------




Schedule 2.1(d)
Applicable Percentage


Period
Applicable Percentage
Closing Date to 1 Year Anniversary
20%
Closing Date to 2 Year Anniversary
40%
Closing Date to 3 Year Anniversary
60%
Closing Date to 4 Year Anniversary
80%
Closing Date to 5 Year Anniversary
100%







23

--------------------------------------------------------------------------------













